Citation Nr: 0031553	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left knee injury, to include degenerative arthritis.  

2.  Entitlement to an evaluation in excess of 20 percent for 
status post left shoulder rotator cuff tear.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                  

The Board notes that in the June 1998 rating action, the RO 
granted the following claims: (1) entitlement to service 
connection for status post hemilaminectomy, and (2) 
entitlement to service connection for status post left 
shoulder rotator cuff tear.  In addition, the RO also denied 
the appellant's claim of entitlement to service connection 
for the residuals of a left knee injury.  In November 1998, 
the appellant filed a Notice of Disagreement (NOD) and a 
Statement of the Case (SOC) was issued in April 1999.  
However, the Board observes that in the appellant's August 
1999 Substantive Appeal (VA Form 9), the appellant only 
addressed the issues of entitlement to an evaluation in 
excess of 20 percent for status post left shoulder rotator 
cuff tear and entitlement to service connection for the 
residuals of a left knee injury.  See 38 C.F.R. § 20.202 
(2000); Ledford v. West, 136 F.3d 776, 770-80 (Fed. Cir. 
1998).  Accordingly, the claim for entitlement to an 
evaluation in excess of 10 percent for status post 
hemilaminectomy is not before the Board for appellate 
consideration.

The Board further observes that in a December 1999 rating 
action, the RO granted the following claims: (1) entitlement 
to service connection for osteoarthritis of the cervical 
spine, (2) entitlement to service connection for 
osteoarthritis of the thoracic spine, and (3) entitlement to 
service connection for status post-operative right shoulder 
rotator cuff tear, with osteoarthritis.  In addition, the RO 
also denied the appellant's claim of entitlement to service 
connection for chest muscle strain, claimed as sternum pain.  
There is no indication from the information of record that 
the appellant filed a Notice of Disagreement with respect to 
any of the above issues.  Accordingly, these issues are not 
before the Board for appellate consideration.

Additionally, in light of the fact the RO denied the claim of 
entitlement to service connection for chest muscle strain 
claimed as sternum pain as not well-grounded in December 
1999, the appellant (and his representative, if any) is 
hereby advised that such claim may be readjudicated, upon the 
appellant's request, in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat., 2096, ___ (2000).  Therefore, this matter is referred 
to the RO for appropriate action.

FINDINGS OF FACT

1.  Prior to his entry into active service, the appellant 
injured his left knee and underwent a medial collateral 
ligament repair.   

2.  The evidence of record suggests that the appellant's 
residuals of his left knee injury underwent an increase in 
severity during his period of active service.  

3.  The evidence of record reflects that the appellant's 
residuals of his left knee injury are currently diagnosed as 
degenerative arthritis of the left knee.  

4.  The appellant's service-connected status post left 
shoulder rotator cuff tear is principally manifested by 
recurrent complaints of pain, with no evidence of limitation 
of motion of the arm, to midway between the side and shoulder 
level, or limitation of motion of the arm, to 25 degrees from 
the side. 


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury, to include degenerative 
arthritis, were aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).   

2.  The criteria for an evaluation in excess of 20 percent 
for status post left shoulder rotator cuff tear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5201, and 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to Service Connection for 
the Residuals of a Left Knee Injury, to 
Include Degenerative Arthritis

I.  Factual Background

The appellant's service medical records are essentially 
negative for any complaints or findings of a left knee 
disability.  The records show that in April 1978, the 
appellant underwent a diving physical examination.  At that 
time, it was noted that he had a six inch scar on his left 
knee.  The examining physician stated that according to the 
appellant, when he was 17 years old, he underwent a medial 
collateral ligament repair of his left knee.  The appellant's 
lower extremities were clinically evaluated as normal.  
According to the records, in June 1988, approximately 5 
months prior to the appellant's separation from the military, 
he underwent an annual diving examination.  At that time, the 
appellant's lower extremities were clinically evaluated as 
normal.  

Private medical records from W.L.V., M.D., from July to 
November 1993, show that in July 1993, the appellant sought 
treatment after complaining of pain in his left knee for the 
past five to six weeks.  At that time, the appellant stated 
that in 1957, he underwent a left knee medial collateral 
ligament repair.  The appellant indicated that recently, he 
experienced pain in his left knee when he went on a run.  The 
records include a private medical statement from Dr. V., 
dated in October 1993.  At that time, Dr. V. indicated that 
he was treating the appellant for his left knee.  According 
to Dr. V., upon physical examination, there was restricted 
motion, and there was mild medial laxity, with median joint 
line tenderness.  Dr. V. diagnosed the appellant with 
degenerative medial meniscus tear of the left knee which had 
been unresponsive to conservative management.  Thus, Dr. V. 
recommended that the appellant undergo an arthroscopy.  

The private medical records from Dr. V. include an Operative 
Report from the Coronado Hospital.  The Report shows that in 
November 1993, the appellant was diagnosed with an internal 
derangement of his left knee and underwent left knee 
arthroscopy surgery.  The appellant's postoperative diagnoses 
included the following: (1) complex tear, posterior horn, 
medial meniscus, and (2) Grade III, i.e., full-thickness 
partial loss, both medial and lateral femoral condylar 
articular surfaces.   

In December 1997, the appellant underwent a VA examination.  
At that time, he stated that he had a history of a left knee, 
medial collateral ligament repair.  He indicated that at 
present, he had stiffness in his left knee, with swelling, 
and he denied any weakness.  The examining physician reported 
that there was no evidence of inflammatory arthritis or 
evidence of episodes of dislocation or recurrent subluxation.  

The physical examination showed that the appellant's left 
knee went from zero to 90 degrees to 140 degrees in flexion, 
without difficulty.  The appellant could perform full 
extension.  There was no decreased range of motion against 
resistance or repetitive motion, and there was no 
incoordination motion.  Motor, reflex, and sensory were 
normal for the lower extremities.  The diagnosis was of 
internal derangement of the left knee.  

In the appellant's NOD, dated in November 1998, the appellant 
contended that his 23 years of "constant pounding" during 
conditioning runs and exercising as a Navy SEAL were the 
major causes of his loss of articular cartilage, pain, and 
lack of stability of his left knee.  

In June 1999, the appellant underwent a VA examination.  At 
that time, he gave a history of his repair of a torn medial 
collateral ligament of his left knee.  The appellant stated 
that in 1993, he underwent a left knee arthroscopy.  The 
examining physician stated that the arthroscopy report showed 
evidence of diffuse degenerative arthritic changes.  
According to the appellant, he was unable to run because of 
his knee problem.  

The physical examination of the appellant's knees showed 
well-healed, nontender, 13 millimeter surgical scars of the 
medial aspect of both knees.  There was no swelling, 
effusion, or temperature increase of either knee.  There was 
no significant crepitation of the left knee, and there was no 
major ligamentous laxity of either knee.  When asked to get 
down in a squatting position, the appellant had some 
difficulty because of discomfort in the left knee.  Flexion 
of the left knee was from zero to 145 degrees.  In regards to 
a diagnosis, the examiner stated that the appellant had major 
complaints related to his left knee.  According to the 
examiner, there was a history of a nonservice-connected 
injury to the left knee, with repair of the medial collateral 
ligament while in high school.  However, the examiner 
indicated that in association with the continuous trauma of 
his military duties, the appellant apparently had an 
aggravation of the nonservice-connected knee injury and it 
appeared to have developed significant degenerative changes 
in the knee.  The examiner reported that the appellant had 
provided him with a videotape of the arthroscopy performed on 
his left knee in 1993.  According to the examiner, the 
videotape showed degenerative changes involving the medial 
meniscus which indicated advanced degenerative arthritic 
changes.  The examiner stated that there definitely appeared 
to be some degree of left knee functional impairment with 
regards to activities such as deep knee bending, stooping, 
squatting, running, or jumping.  The examiner indicated that 
the impairment was related to very definite structural 
(degenerative articular) changes, but that there was no 
indication of instability or incoordination.  According to 
the examiner, pain and secondary weakness were also factors 
of impairment.  

In the appellant's June 1999 VA examination, the appellant 
had x-rays taken of his knees.  The x-rays were interpreted 
as showing the following: (1) mild narrowing of the left 
medial compartment, with bilateral calcification and calcific 
density parallel to the left medial femoral condyle, (2) 
productive changes of the tibial spines of both knees, (3) 
narrowing of both patellofemoral compartments, with 
chondromalacia patellae in question, and (4) faint 
calcification density suspected on lateral projection, 
posterior to the left knee joint, and mild productive change, 
posterior margin of the left proximal tibia, at the 
tibiofibular syndesmosis.   

In August 1999, the RO received private medical records from 
J.C.E., M.D., from August 1998 to March 1999.  The records 
show that in December 1998, the appellant was treated after 
complaining of chronic left knee pain due to an old surgery 
in the 1950's.  The appellant indicated that his physician 
debrided some cartilage in "1982" (this is an apparent 
typographical error) and told him that he had bone on bone 
wear.  He noted that at present, he felt intermittent 
slipping in his knee.  The physical examination showed that 
his range of motion of his left knee was from five to 120 
degrees.  There were healed medial incisions.  The assessment 
was of medial compartment arthritis of the left knee.  

In February 2000, the appellant gave sworn testimony before 
the undersigned Board member at a hearing at the RO.  At that 
time, the appellant testified that when he was a sophomore in 
high school, he injured his left knee in a football game and 
was subsequently diagnosed with a left medial collateral 
ligament tear.  (T.2).  The appellant stated that he 
underwent surgery and his knee was repaired.  (Id.).  He 
indicated that throughout the rest of his high school career 
and all through college, he was able to play football, 
baseball, basketball, and rugby.  (Id).  The appellant noted 
that after college, he joined the Navy, and that he had no 
aggravation until approximately 1977.  (Id.).  According to 
the appellant, at that time, he was in England playing rugby 
for the Navy when he kicked an opponent and his left knee 
subsequently "ballooned."  (T.2,3).  The appellant reported 
that although he continued to have pain in his left knee, he 
did not want "everybody to know," so he continued to run 
and participate in physical training.  (T.3).  He testified 
that after his separation from the military, he continued to 
run, but that he could not run very far because of his left 
knee pain.  (Id.).  The appellant stated that in 
approximately 1992, he underwent left knee arthroscopic 
surgery and that after the surgery, he was directed to stop 
running.  (T.4).  


II.  Analysis

Service connection may be granted for disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).  
The United States Court of Appeals for Veterans Claims 
(Court), in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), 
specifically indicated that the question to be answered is 
whether the condition increased in severity.  It is not 
sufficient to indicate that there was a temporary worsening 
of the symptoms.  See also Crowe v. Brown, 7 Vet. App. 238 
(1994)   

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which are to be considered to determine whether the increase 
is due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306 (2000).  

In the instant case, although the appellant's service medical 
records are essentially negative for any complaints or 
finding of a left knee disability, the records do reflect 
that in an April 1978 diving physical examination, it was 
noted that the appellant had a six inch scar on his left 
knee.  At that time, the examining physician stated that 
according to the appellant, when he was 17 years old, he 
underwent a medial collateral ligament repair of his left 
knee.  In addition, the Board notes that following the 
appellant's June 1999 VA examination, the examiner determined 
that the appellant had a history of a nonservice-connected 
injury to the left knee, with repair of medial collateral 
ligament while in high school.  Therefore, in light of the 
above, the Board finds that the appellant's left knee 
disability pre-existed his entry into active service.  
Accordingly, service connection may only be granted upon a 
showing of aggravation.  See Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).      

In this respect, the Board notes that as stated above, in the 
appellant's most recent VA examination, in June 1999, the 
examiner noted that prior to the appellant's entrance into 
the military, he sustained an injury to his left knee, with 
repair of medial collateral ligament.  In addition, the 
examiner indicated that in association with the continuous 
trauma of the appellant's military duties, the appellant 
apparently had an aggravation of the nonservice-connected 
knee injury and it appeared to have developed significant 
degenerative changes in the knee.  The examiner further 
stated that the videotape from the appellant's 1993 left knee 
arthroscopic surgery showed degenerative changes involving 
the medial meniscus which indicated advanced degenerative 
arthritic changes.  Moreover, the examiner also noted that 
the appellant's left knee functional impairment was related 
to very definite structural (degenerative articular) changes.  

In light of the above, the Board concludes that the medical 
evidence from the appellant's June 1999 VA examination does 
not rebut the presumption of aggravation.  Rather, it 
supports the conclusion that the appellant's pre-existing 
residuals of a left knee injury, status post medial 
collateral ligament repair, increased in severity during his 
period of service.  Under such circumstances, service 
connection for the residuals of a left knee injury, currently 
diagnosed as degenerative arthritis of the left knee, is 
warranted.  


B.  Entitlement to an Evaluation in 
Excess of 20 Percent for Status Post Left 
Shoulder Rotator Cuff Tear

I.  Factual Background

The appellant's service medical records show that in April 
1971, the appellant injured his left shoulder during a ball 
game and was subsequently diagnosed with a third degree 
separation of the acromioclavicular joint of the left 
shoulder.  The records reflect that the appellant was placed 
in a Velpeau splint and hospitalized for surgical fixation.  
According to the records, the appellant underwent an open 
reduction and internal fixation of the separation of his left 
acromioclavicular joint.  

Private medical records from Dr. C.H.E., from June 1996 to 
August 1997, show that in June 1996, the appellant underwent 
a physical examination.  At that time, he gave a history of 
his left shoulder injury and subsequent surgery.  He stated 
that at present, he had a lot of pain in his shoulder.  The 
physical examination showed that he had a limited range of 
motion.  The diagnosis was of a decreased range of motion for 
the left shoulder.  

In December 1997, the appellant underwent a VA examination.  
At that time, he stated that during service, he had an 
acromioclavicular separation and had a Bosworth screw put in 
his left shoulder.  He indicated that the screw was removed 
in approximately 1987.  According to the appellant, at 
present, he had pain, weakness, stiffness, and occasional 
locking in his left shoulder.  The appellant noted that he 
took medication for his left shoulder pain.  He stated that 
he was currently working as a financial advisor and that his 
shoulder bothered him if he was trying to hold the telephone 
for a long period of time.  The appellant indicated that 
otherwise, he was able to get along fairly well.  According 
to the appellant, he could not lift weights due to his 
shoulder problem.

The physical examination showed that the appellant took his 
left shoulder from zero to 90 degrees to 120 degrees and then 
had to stop because of pain.  However, the appellant went 
from zero to 90 degrees to 180 degrees in forward flexion, 
without difficulty.  Internal rotation was to 70 degrees, and 
external rotation was only to 20 degrees and then the 
appellant complained of pain.  The diagnosis was of left 
shoulder rotator cuff injury.  An x-ray of the appellant's 
left shoulder was interpreted as showing the following: (1) 
prominent degenerative changes of the left shoulder including 
narrowing of the glenohumeral joint and productive changes 
along the medial aspect of the humeral head and inferior 
margin of the glenoid, (2) suspect decrease in rotation, (3) 
calcifications noted inferior to the acromion, and (4) 
productive change at the level of the coracoclavicular 
ligament and suspect postsurgical change versus post-
traumatic change at the superior margin of the scapula and 
inferior margin the distal clavicle.  

In a June 1998 rating action, the RO granted the appellant's 
claim of entitlement to service connection for status post 
left shoulder rotator cuff tear.  At that time, the RO 
assigned a 10 percent disabling rating under Diagnostic Code 
5203.  

Private medical records from Dr. J.C.E., dated in August 
1998, show that at that time, the appellant was treated after 
complaining of bilateral shoulder pain.  The physical 
examination of the appellant's left shoulder showed marked 
dysrhythmia and stiffness.  Elevation was from zero to 130 
degrees.  External rotation was to 20 degrees, and internal 
rotation was to five degrees.  The joint was stiff in all 
directions.  Dr. E. stated that a magnetic resonance imaging 
(MRI) scan of the appellant's left shoulder, dated in June 
1995, was interpreted as showing osteoarthritic changes.  The 
rotator cuff was somewhat thin, but there was not a complete 
tear.  According to Dr. E., x-rays of the appellant's left 
shoulder, dated in August 1998, were interpreted as showing 
advanced glenohumeral arthritis, with marked narrowing of the 
acromiohumeral space and narrowing on the axillary view.  
Following the physical examination and a review of the 
appellant's MRI and x-rays, Dr. E. diagnosed him with 
advanced osteoarthritis of the left shoulder, status post 
open reduction internal fixation of the acromioclavicular 
joint.  

In June 1999, the appellant underwent a VA examination.  At 
that time, he gave a history of his left shoulder injury and 
surgery.  The appellant stated that at present, he had marked 
functional impairment because of his inability to lift his 
arm past shoulder level.  He indicated that he had constant 
pain and associated weakness in the shoulder.  According to 
the appellant, weather changes did not seem to bother him, 
but he was unable to do any work overhead.  The appellant 
reported that as a property manager, he was frequently 
required to do some painting and minor repairs, but that he 
was unable to function with the left upper extremity because 
of his shoulder.  

The physical examination of the appellant's left shoulder 
showed that he had very definite painful limitation of 
shoulder motion, both actively and passively.  Abduction of 
the left shoulder was to 90 degrees, flexion was to 100 
degrees, and extension was to 45 degrees.  In regards to 
rotation (at 90 degrees of abduction), external was to 60 
degrees and internal was to 20 degrees.  In full internal 
rotation, the tip of the appellant's left thumb lacked at 
least six inches of reaching the same level on the thoracic 
spine as reached by the right thumb.  The examiner noted that 
the appellant also had a history of a right shoulder 
arthroscopy.  The examiner further stated that the appellant 
had a rotator cuff tear, plus degenerative changes.  

In regards to a diagnosis, the examiner stated that the 
appellant was status post surgical repair of complete 
acromioclavicular separation.  According to the examiner, the 
above examination revealed rather significant painful 
limitation of shoulder motion.  In addition, there was 
definite intra-articular crepitation suggesting arthritic 
changes.  The examiner indicated that the appellant had a 
very significant disability related to the left shoulder, and 
he noted that there was marked functional impairment with 
regards to activities, such as doing work overhead, work at 
shoulder level, repetitive throwing, or other rotatory 
motions with the shoulder.  According to the examiner, the 
impairment was based on rather advanced structural (capsular, 
articular generative, etc.) changes, with no indication of 
instability or incoordination.  The examiner stated that the 
appellant had significant pain, fatigability, and weakness 
related to the shoulder.  An x-ray of the appellant's left 
shoulder was interpreted as showing severe degenerative and 
possibly postsurgical and "question post-traumatic 
changes."  

In a December 1999 rating action, the RO increased the 
appellant's rating for his service-connected status post left 
shoulder rotator cuff tear from 10 percent to 20 percent 
disabling under Diagnostic Codes 5203-5201.  

In February 2000, the appellant gave sworn testimony before 
the undersigned Board member at a hearing at the RO.  At that 
time, the appellant testified that he was right-handed.  
(T.5).  The appellant stated that he had constant pain in his 
left shoulder.  (Id.).  He demonstrated that he could not 
lift his left arm any higher than shoulder level, and that if 
he tried, his shoulder felt "locked."  (T.5,6).  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

As the appellant takes issue with the initial rating assigned 
following the grant of service connection for status post 
left shoulder rotator cuff tear, the Board must consider the 
applicability of a higher rating for each disability for the 
entire period in which the appeal has been pending.  See 
Fenderson v. West, 12 Vet. App. 119, 125-127 (1999).  

As previously stated, the appellant's status post left 
shoulder rotator cuff tear (minor) has been rated as 20 
percent disabling under Diagnostic Codes 5203-5201.  Under 
Diagnostic Code 5203, ratings are based on impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated 10 percent.  Dislocation of the clavicle or scapula is 
rated 20 percent.  Non-union of the clavicle or scapula with 
loose movement is rated 20 percent.  Or, as noted under this 
code, rate on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2000).

The Board observes that the appellant's service-connected 
left shoulder disability may also be evaluated under 
Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation 
of motion of the arm, at shoulder level, will be assigned a 
20 percent evaluation for both the major and the minor.  
Limitation of motion of the arm, midway between the side and 
shoulder level, will be assigned a 20 percent evaluation for 
the minor, and a 30 percent evaluation for the major.  
Limitation of motion of the arm, to 25 degrees from the side, 
will be assigned a 30 percent evaluation for the minor, and a 
40 percent evaluation for the major.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2000).

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2000).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).

The Board notes that as stated above, a 20 percent evaluation 
is the highest rating provided under Diagnostic Code 5203.  
Thus, in light of the appellant's 20 percent disabling rating 
for his status post left shoulder rotator cuff tear, the 
Board observes that Diagnostic Code 5203 is not applicable in 
the instant case.

Additionally, the Board observes that the private medical 
records from Dr. C.H.E., from June 1996 to August 1997, show 
that in June 1996, the appellant was diagnosed with a 
decreased range of motion for the left shoulder.  The Board 
further observes that in the appellant's December 1997 VA 
examination, the appellant was able to take his left shoulder 
from zero to 90 degrees to 120 degrees and then had to stop 
because of pain.  However, the appellant went from zero to 90 
degrees to 180 degrees in forward flexion, without 
difficulty.  Internal rotation was to 70 degrees, and 
external rotation was only to 20 degrees and then the 
appellant complained of pain.  The diagnosis was of left 
shoulder rotator cuff injury.  

The Board notes that the private medical records from Dr. 
J.C.E., dated in August 1998, show that at that time, upon 
physical examination, the appellant's left shoulder showed 
marked dysrhythmia and stiffness.  Elevation was from zero to 
130 degrees.  External rotation was to 20 degrees, and 
internal rotation was to five degrees.  The joint was stiff 
in all directions.  Following the physical examination and a 
review of the appellant's MRI and x-rays, Dr. E. diagnosed 
him with advanced osteoarthritis of the left shoulder, status 
post open reduction internal fixation of the 
acromioclavicular joint.  In addition, the Board observes 
that in the appellant's most recent VA examination, in June 
1999, the physical examination of the appellant's left 
shoulder showed that he had very definite painful limitation 
of shoulder motion, both actively and passively.  Abduction 
of the left shoulder was to 90 degrees, flexion was to 100 
degrees, and extension was to 45 degrees.  In regards to 
rotation (at 90 degrees of abduction), external was to 60 
degrees and internal was to 20 degrees. In regards to a 
diagnosis, the examiner stated that the appellant was status 
post surgical repair of complete acromioclavicular 
separation.  The examiner further indicated that the above 
examination revealed rather significant painful limitation of 
shoulder motion.  According to the examiner, the appellant 
had a very significant disability related to the left 
shoulder and there was marked functional impairment with 
regards to activities, such as doing work overhead, work at 
shoulder level, repetitive throwing, or other rotatory 
motions with the shoulder. 

As previously stated, under Diagnostic Code 5201, limitation 
of motion of the arm, midway between the side and shoulder 
level, will be assigned a 20 percent evaluation for the 
minor, and a 30 percent evaluation for the major.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  In addition, limitation of 
motion of the arm, to 25 degrees from the side, will be 
assigned a 30 percent evaluation for the minor, and a 40 
percent evaluation for the major.  Id.  Thus, in light of the 
above, the Board concludes that an evaluation in excess of 20 
percent for the appellant's left shoulder disability is not 
warranted under Diagnostic Code 5201.  In reaching this 
determination, the appellant's complaints of pain are 
acknowledged, as well as the clinical evidence of record that 
shows that he has degenerative arthritis in his left 
shoulder.  The Board also acknowledges the statements from 
the examiner from the appellant's June 1999 VA examination 
which support the appellant's contention that he has pain in 
his left shoulder and some functional loss due to pain.  
However, the Board notes that although the appellant has pain 
in the left shoulder, the resulting functional impairment is 
not at a level that would warrant a higher evaluation under 
Diagnostic Code 5201.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) (explaining that functional loss due to 
pain is to be rated at the same level where motion is 
impeded).  As previously stated, the evidence of record does 
not show limitation of motion of the arm, midway between the 
side and shoulder level, or limitation of motion of the arm, 
to 25 degrees from the side.  Accordingly, it is the Board's 
determination that the criteria for an evaluation in excess 
of 20 percent under Diagnostic Code 5201 have not been 
satisfied.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected left shoulder disability, 
interference with the appellant's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Thus, the evidence of record does not reflect any 
factor which takes the appellant outside of the norm, or 
which present an exceptional case where his currently 
assigned 20 percent rating is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for status post left 
shoulder rotator cuff tear. 


ORDER

Service connection for the residuals of a left knee injury, 
diagnosed as degenerative arthritis of the left knee, is 
granted.  

An evaluation in excess of 20 percent for status post left 
shoulder rotator cuff tear is denied.   



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


